      Case 2:18-cv-16320-KM-MAH Document 13 Filed 04/16/19 Page 1 of 1 PageID: 51

VLADECK, R.ASKIN 8 CLARK, P. C.
                                                                                                   SUSAN J. WALSH
                                                                                                       212-403-7300
                                                                                               SWALSH@VLADECK.COM


                                                 April 16, 2019


      BYECF

      Hon. Kevin McNulty
      United States District Judge
      United States District Court, District of New Jersey
      50 Walnut St, #4015
      Newark,New Jersey07102

                        Re: Kraemer v. SOFIE Inc. Civil Action No. 2:18-cv-16320 KM MAH)

      DearJudgeMcNulty:

                 We represent Beth Kraemer ("plaintiff) in the above referenced matter against SOFIE,
      Inc. ("defendant") (collectively, the "parties"). Per defendant's February 21, 2019 letter (Dkt. 9)
      andplaintiffs March 18, 2019 letter (Dkt. 11), the parties have conditionally resolved the dispute
      between them.

             Defendant in the February 21, 2019 letter requested that the Court dismiss plaintiffs
      claims without prejudice with the right to reopen within a 30-dayperiod if the settlement is not
      complete. The Court granted this request on Febmary 22, 2019 (Dkt. 10) (the "February 22
      Order"). On March 25, 2019, the Court granted the parties' second request for an additional 30-
      day continuance. (Dkt. 12) While the parties had hoped that the second continuance would
      provide sufficient time to finalize the settlement, we write to respectfully request additional time.

              Plaintiff also has claims pending before the Department of Labor. The parties are
      currently awaiting the Administrative Law Judge's approval of their settlement agreement.
      Accordingly, per the Court's instruction in the February 22 Order, we write on behalf of both
      parties to respectfully request that the Court extend the continuance an additional 60 days.


                                                    Respectfully submitted,


                                                       O^BtSj^
                                                    Susan J. Walsh




      ec: Jeannine R. Idrissa, Esq. (by email)



      967488v1
5S5 FIFTH AVENUE, 9TH FLOOR, NEW YORK, NEW YORK 10017        (P) SIZ-403-7300 . (F) 212-221-3175
